*762The arbitrators failed to follow the procedures set forth in CPLR article 75 (see, CPLR 7506, 7511 [b] [1] [iv]; Matter of Goldfinger v Lisker, 68 NY2d 225, 231), in that the appellant was not furnished written notice of the arbitration hearing, and the arbitration hearing was not conducted by all of the arbitrators. These violations, taken together, establish that the arbitration process was sufficiently unfair to warrant vacatur of the arbitration award (see, Matter of Gutman v Friedman, 170 AD2d 606). Accordingly, we direct a new arbitration hearing before different arbitrators (see, CPLR 7511 [d]; Matter of Lawrence Terrace Co. v Benova, 133 AD2d 689).
Further, the court improvidently exercised its discretion in awarding the neutral arbitrator a fee of $4,500 (see, CPLR 7513). Under the circumstances of this case, the fee awarded was excessive, and is reduced to $2,250. Harwood, J. P., Balletta, Rosenblatt and Copertino, JJ., concur.